EXHIBIT A
UNITED STATES DISTRICT COURT
DISTRICT OF NEW JERSEY

 

FASTSHIP, LLC and LIQUIDATING
TRUST OF FASTSHIP, INC.,

Plaintiffs, Civil No. 17-2919 (NLH/KMW)

OPINION
Vv.

LOCKHEED MARTIN CORPORATION FILED UNDER SEAL

and GIBBS & COX, INC.,

Defendants.

 

APPERARANCES :

CHRISTOPHER JOHN LEAVELL

KLEHR HARRISON HARVEY BRANZBURG LLP
457 HADDONFIELD ROAD

SUITE 510

CHERRY HILL, NJ 08002

RAYMOND HOWARD LEMISCH

KLEHR HARRISON HARVEY BRANZBURG LLP
1835 MARKET STREET

PHILADEPHIA, PA 19103

GREGORY M. WILLTAMS
RICHARD W. SMITH
SCOTT A. FELDER
KRYSTAL B. SWENDSBOE
WILEY REIN LLP

1776 K STREET NW
WASINGTON, DC 20006

DONALD E. STOUT

FITCH, EVEN, TABIN & FLANNERY LIP
1250 23RD STREET NW, SUITE 410
WASHINGTON, DC 20037

Attorneys for Plaintiffs FastShip, LLC and the Liguidating
Trust of FastShip Inc.
MARK SIGMUND LICHTENSTEIN
CROWELL & MORING LLP

590 MADISON AVENUE

20TH FLOOR

NEW YORK, NY 10022

MICHAEL J. SONGER

ASTOR H.L. HEAVEN

CROWELL & MORING LLP

1001 PENNSYLVANIA AVENUE, N.W.
WASHINGTON, DC 20004

Attorneys for Defendant Lockheed Martin Corporation.

LIZA M. WALSH

CHRISTOPHER MATTHEW HEMRICK
WALSH PIZZI O'REILLY FALANGA LLP
ONE RIVERFRONT PLAZA

1037 RAYMOND BLVD.

6TH FLOOR

NEWARK, Nd 07102

PASQUALE A. RAZZANO

DOUGLAS SHARROTT

JOSH CALABRO

VENABLE LLP

1290 AVENUE OF THE AMERICAS
NEW YORK, NY 1014-3800

Attorneys for Defendant Gibbs & Cox Inc.

HILLMAN, District Judge

This case concerns breach of contract and misappropriation
of trade secrets claims relating to confidential information
shared by Plaintiffs FastShip, LLC and Liquidating Trust of
FastShip Inc. (collectively, “FastShip”) with Defendants
Lockheed Martin Corporation (“LMC”) and Gibbs & Cox Inc. (“G&C”)
when pursuing a contract with the United States Navy (“U.S.

Navy”). The parties are engaged in discovery solely on the
statute of limitations. Presently before the Court is
Defendants’ “Appeal of Magistrate Judge Pursuant to Fed. R. Civ.
P. 72 and Ll. Civ. R. 72.1(c)” (the “Rule 72 Motion”) and two
joint motions to seal. For the reasons discussed herein, the
Court will grant in part, and deny in part, Defendants’ Rule 72
Motion and will grant the joint motions to seal.

BACKGROUND

The Court takes its facts from the parties briefing and the
procedural history of the case. Plaintiffs’ filed this action
on April 28, 2017 alleging one count of misappropriation of
trade secrets and one count of breach of contract. After
several iterations of complaints and motions to dismiss, the
Court denied Defendants’ Motions to Dismiss. But, the Court
noted that it was most prudent to proceed solely on the statute
of limitations question. Defendants thereafter filed their
answers and the parties proceeded with discovery focused solely
on the statute of limitations issue.

Accordingly, the statute of limitations issue has become
central to this matter at this point in the litigation. As
relevant to the issue of privilege considered here, Defendants
argue that Plaintiffs filed their claims well past the time
prescribed in the statute of limitations. Plaintiffs counter
that they did not discover the facts constituting their claims

until they received discovery from the U.S. Navy in other
litigation in 2016. Apparently, those documents revealed that
Defendants disclosed confidential information to third parties.
Defendants, receiving a privilege log from Plaintiffs, believe
certain privileged communications from years prior may concern
the claims asserted here, thus affecting Plaintiffs’ discovery
defense.

Om October 29, 2018, Defendants alerted Magistrate Judge
Karen Williams with a letter memorandum describing the documents
they wanted to compel production of and the reasons they thought
production was warranted. The documents relate to when
Plaintiffs may have discovered that Defendants were improperly
using and disclosing confidential data supplied by Plaintiffs
and protected by a non-disclosure agreement. Plaintiffs
responded on Halloween. Another discovery dispute, which is not
relevant to this matter, also arose in early November. Judge
Williams scheduled a telephonic conference for mid-November.

Judge Williams held a telephonic conference with counsel on
November 14, 2018. Near the end of the conference, Judge
Williams and the parties turned to the privilege issues now
before this Court. The transcript reveals the following
exchange:

THE COURT: All vright. Any other disputes? Any other

disputes that I need to address? You have two minutes,
then I’ve got to attend to other matters.
MR. CALABRO: Your Honor, we -- this is Mr. Calabro for
Gibbs & Cox. We have a dispute concerning the
plaintiff[s’] waiver of privilege, and that’s our
October 29th letter.

THE COURT: All right. So let me tell you what my answer
is because I’ve read the submissions, and I don’t find
a waiver. I think the Third -- the Third Circuit is
pretty clear on what constitutes a waiver. And on this
record, by these submissions, I do not believe the waiver
has occurred.

MR. CALABRO: Thank you, Your Honor.

THE COURT: You’re welcome. All right.

MR. CALABRO: Your Honor, can we get a written --

THE COURT: You all have a good day. Huh? I’m sorry.

MR. CALABRO: I’m sorry, Your Honor. This is Mr. Calabro
again. Can we get a written ruling on that?

THE COURT: Sure.

MR. CALABRO: Thank you.

THE COURT: Order, see transcript. No, I'm kidding. I

will -- I will produce something. I will produce - it’1l

be short, but I will give you something written.

MR. CALABRO: Thank you, Your Honor.

THE COURT: You’re welcome. Have a good day.

UNIDENTIFIED COUNSEL: Thank you, Your Honor.
(Defs.‘ Rule 72 Mot., Ex. I 22:16-23:16.)

Judge Williams issued the order appealed on November 15,
2018 (the “Order”). In the Order Judge Williams expanded upon
her oral ruling the day before. Specifically, Judge Williams

stated she had reviewed the parties’ submissions, found no

implicit waiver, and denied Defendants’ request to order
production of the privileged communications at-issue. Although
the Court will discuss the details of this Order as relevant
infra, the Court notes that Judge Williams held that Plaintiffs’
invocation of the discovery rule did not rely upon advice of
counsel. On November 28, 2018, Defendants filed their Rule 72
Motion. The Rule 72 Motion has been fully briefed.

Upon review of the briefing, the Court determined that the
parties appeared to dispute which states’ substantive law should
be the basis for the Court’s ruling on the privilege issues.
Unfortunately, the Court found that the parties had not
adequately briefed the issue. On June 25, 2019, the Court
ordered the parties to submit letter briefs solely on this
issue. The parties have done so. Thus, the Rule 72 Motion is
ripe for adjudication. The Court also notes that the parties
filed joint motions to seal which will also be decided, infra.

ANALYSIS

A. Subject Matter Jurisdiction

The Court possesses subject matter jurisdiction over this
case under 28 U.S.C. § 1332, as there is complete diversity
between the parties and the amount in controversy exceeds
$75,000.

B. Rule 72 Motion Standard

A United States Magistrate Judge may hear and determine any

non-dispositive pretrial matter pending before the court

6
pursuant to 28 U.S.C. § 636(b) (1) (A). See also L. Civ. R.
72.1(a) (1). Federal Rule of Civil Procedure 72 provides
litigants with a mechanism to appeal a non-dispositive ruling
made by a magistrate judge. A party may file a timely appeal to
a magistrate judge’s order with the district judge on the case.
FED. R. Civ. P. 72(a); L. Civ. R. 72.1(c) (1) (A). The standard of
review of a magistrate judge’s decision depends on the nature of
the motion and whether it is dispositive. A district court
judge may only reverse a magistrate judge’s opinion on non-
dispositive matters if it is “clearly erroneous or contrary to
law.” 28 U.S.C. § 636(b) (1) (A); Fev. R. Civ. P. 72(a); L. Civ. R.
72.1(c) (1) (A).

Under this standard, a finding is clearly erroneous when
“although there is evidence to support it, the reviewing court
on the entire evidence is left with the definite and firm
conviction that a mistake has been committed.” S. Seas
Catamaran, Inc. v. M/V Leeway, 120 F.R.D. 17, 21 (D.N.d. 1988)
(citation omitted). “A district judge’s simple disagreement
with the magistrate judge’s findings is insufficient to meet the

clearly erroneous standard of review.” Andrews v. Goodyear Tire

 

& Rubber Co., Inc., 191 F.R.D. 59, 68 (D.N.d. 2000). A ruling

 

is contrary to law if the magistrate judge has misinterpreted or
misapplied applicable law. Gunter v. Ridgewood Energy Corp., 32

F. Supp. 2d 162, 164 (D.N.J. 1998). The party filing the notice
of appeal bears the burden of demonstrating that the magistrate
judge's decision was clearly erroneous or contrary to law.
Exxon Corp. v. Halcon Shipping Co., Ltd., 156 F.R.D. 589, 591
(D.N.J. 1994).

Where the non-dipositive matter is a discovery motion, as
here, a magistrate judge’s decision “is entitled to great
deference and is reversible only for abuse of discretion.”

Kresefsky v. Panasonic Communs. & Sys. Co., 169 F.R.D. 54, 64

 

(D.N.J. 1996). An abuse of discretion occurs:
when the judicial action is arbitrary, fanciful or
unreasonable, which is another way of saying that
discretion is abused only where no reasonable man would
take the view adopted by the trial court. If reasonable
men could differ as to the propriety of the action taken
by the trial court, then it cannot be said that the trial
court abused its discretion.
Richards v. Johnson & Johnson, Inc., No. 05-3663, 2008 U.S.
Dist. LEXIS 14131, at *5 (D.N.J. Feb. 26, 2008) (quoting Lindy
Bros. Builders v. Am. Radiator & Standard Sanitary Corp., 540
F.2d 102, 115 (3d Cir. 1976)).?+
c. Defendants’ Rule 72 Motion
The matter before the Court involves the confluence of

attorney-client privilege and discovery in civil litigation.

Multiple questions are presented to the Court on this appeal.

 

1 The parties disagree as to which standard of review is
applicable in this case. The Court finds regardless of the
standard applied, the outcome will be the same.
The questions presented are as follows: (1) whether Plaintiffs
explicitly waived privilege by disclosing certain communications
to third-parties; (2) whether Plaintiffs implicitly waived
privileged communications by asserting the discovery rule; (3)
whether attachments to privileged email communications should
have been produced; and (4) whether work-product protection
prohibits production of certain documents and whether an in
camera review is necessary.

Before addressing arguments presented by the parties as to
waiver, the Court must first address an apparent choice of law
dispute. The initial papers filed by the parties suggested the
possibility of a conflict of the laws of Pennsylvania and New
Jersey on the application of implicit waiver to this factual
scenario. Because this issue was left open by the parties in
their briefing, the Court decided further briefing was required
to address this question fundamental to the disposition of
Defendants’ Rule 72 Motion. The parties engaged in supplemental
motion practice.

In their supplemental briefing, the parties continue to
disagree as to whether Pennsylvania or New Jersey possesses the
most significant relationship with this issue and whether any
exceptions to that rule may apply in this case. Even so, the
issue appears to be moot. The parties agree that there is no

conflict between Pennsylvania and New Jersey law. See also In

9
re Human Tissue Prods. Liab. Litig., 255 F.R.D. 151, 156 (D.N.J.
2008) (finding “the law as to the attorney-client privilege in
New York does not differ in any material way from that in New
Jersey [or] Pennsylvania” and discussing implied waiver at-
length). It appears, after further briefing, that the parties
do not disagree as to the content of Pennsylvania and New Jersey
law, but merely whether implicit waiver may apply to this
particular factual situation. In other words, both Pennsylvania
and New Jersey allow implicit waiver, but the parties disagree
over the interpretation of the precedent as applied to the
pending dispute. As a result, instead of engaging in an
extended choice-of-law analysis, the Court will examine the
arguments and case law cited by both parties to determine
whether Defendants’ Rule 72 Motion possesses merit.

Although it decides no choice-of-law analysis is required,
the Court resolves a simple choice-of-law issue for the sake of

completeness. Defendants assert there was a non-disclosure

agreement (the “NDA”) signed between the parties aD

under New Jersey law the parties’ choice of law prevails absent
violation of New Jersey’s public policy. Plaintiffs argue -
citing to cases in districts around the country - that this

choice-of-law provision does not control.

10
Plaintiffs are correct. The choice-of-law provision does
not control, on its own, the question of what law controls the

question of privilege. The contractual provision states the NDA

aria RT ink oe a a lt a a ee

The question
presented - that of privilege - is not a question of contractual
interpretation. Thus, by its own terms, the NDA’s choice-of-law
provision does not apply. Defendants’ citation to 3Com Corp. v.
Diamond II Holdings, Inc., is also misplaced. No. 3933-VCN,
2010 Del. Ch. LEXIS 126, at *17-24 (Del. Ch. May 31, 2010). The
3Com Corp. court did not decide that a contractual choice-of-law
provision - on its own - decided the question of what law
controlled the question of privilege. Id. With this analysis
in mind, the Court addresses Defendants’ substantive arguments.

a. Whether There Was Error or Abuse of Discretion in
Deciding There Was No Explicit Waiver of Privilege

First, the Court will address the issue of explicit waiver.
This issue is relatively confined, and only concerns a limited
set of communications. Defendants argue some language in the
relevant documents, which have been produced in this case,
explicitly waived privilege concerning the statute of

limitations issue in this case. Plaintiffs argue the language

11
is misinterpreted by Defendants and has no relation to the
statute of limitations issue in this case.

Before addressing the merits, the Court notes a preliminary
issue raised tangentially by Defendants. Defendants argue Judge
Williams committed an abuse of discretion when she did not
explicitly address the explicit waiver argument in her November
14, 2018 Order. Judge Williams stated during the hearing on
these arguments:

All right. So let me tell you what my answer is because

I’ve read the submissions, and I don’t find a waiver. I

think the Third ~- the Third Circuit is pretty clear on

what constitutes a waiver. And on this record, by these
submissions, I do not believe the waiver has occurred.

 

 

(Defs.’ Rule 72 Mot., Ex. I 22:22-23:1 (emphasis added).) In
the Order, Judge Williams also stated that she had reviewed all
submissions. (Nov. 14, 2018 Order 1.) As long as the argument
was presented, there is neither error nor an abuse of
discretion. As has been stated in this District:
The fact that [a Magistrate Judge] did not explicitly
address such matters in her decision does not mean that
she did not consider such arguments in rendering her
decision, and, in any event, did not lead toa ‘conclusion
which was clearly erroneous or contrary to law.

Siemens Fin. Servs. v. Patel, No. 09-5079 (JLL), 2010 U.S. Dist.

LEXIS 79574, at *15 (citing Ashton v. AT&T Corp., No. 03-3158,

 

2006 U.S. Dist. LEXIS 4787, at *2-5 (D.N.J. Feb. 2, 2006)).

This is not a reagon for this Court to find error or an abuse of

12
discretion. The Court will thus proceed to the merits of
Defendants’ explicit waiver argument.

As Defendants state, explicit waiver occurs when there is a
“voluntary relinquishment of a privileged communication by a
holder of the privilege to someone not a party to the
privilege.” Margulis v. Hertz Corp., No. 14-1209 (JMV), 2017
U.S. Dist. LEXIS 28311, at *15 (D.N.J. Feb. 28, 2017) (citing In
re State Com. of Investigation Subpoena Number 5441, 544 A.2d
893 (N.J. Super. Ct. App. Div. 1998)). It does not appear that
the parties disagree over the application of this general
proposition to this case. Thus, the Court will consider each
statement in turn to determine whether a privileged
communication was disclosed.

First is a statement from Roland Bullard, Plaintiffs’ CEO,

in an August 2009 letter (the “Bullard Letter”) in which he

states|f
oa. its patent claim against the U.S. Navy. The

Bullard Letter was produced in this litigation and previous

     

litigation, as well as sent to third-party investors.
Defendants argue this statement discloses privileged
information. Plaintiffs argue that not only has Judge Williams
rejected this argument twice (previously, and in the decision
presently on appeal), but the statement does not reveal

privileged legal advice.

13
The Court agrees with Plaintiffs. There has been no
explicit waiver here. The Bullard Letter does not divulge any

privileged legal advice. §

 

If the Bullard Letter had
stated what that approach was and actually revealed the contents
of the communication, explicit waiver may be warranted. But
that is not the case here. There was neither error nor an abuse
of discretion in denying Defendants’ explicit waiver argument as
to the Bullard Letter.

Second is a statement made by David Giles, Plaintiffs’

founder, in a memorandum sent to the U.S. Navy {the “Giles

     

  

Memo”). In it, Giles wrote

| While the statement certainly appears to be legal in

nature, it does not appear to disclose any privileged
information. There is no indication from the Giles Memo or from
anything stated by Defendants in their briefing that this
statement came from a privileged source. There was neither
error nor an abuse of discretion in denying Defendants’ explicit
waiver argument as to the Giles Memo.

Third, Defendants argue that three documents containing
privileged communications were produced by Plaintiffs in this

matter. Defendants additionally argue that these documents were

14
also produced previously in Plaintiffs’ litigation against the
U.S. Navy. Plaintiffs only argue that these documents were
marked on its privilege log, were inadvertently produced in this
case, and were clawed back in this case. Plaintiffs present no
argument as to whether those documents were inadvertently or
intentionally produced in the litigation with the U.S. Navy and
why, if inadvertently produced, they were never clawed back.

In gum, it appears the parties agree that the documents do
contain privileged communications. Moreover, Plaintiffs do not
dispute that it disclosed these three documents in previous
litigation. Finally, Plaintiffs have not demonstrated “that it
undertook reasonable precautions to avoid inadvertent
disclosures of privileged documents” as was its burden. Ciba-
Geigy Corp. y. Sandoz Ltds., 916 F. Supp. 404, 412 (D.N.J.
1995). In the absence of those arguments, the Court must find
that there has been an explicit waiver of privilege as to these
three documents and that legal error or an abuse of discretion
was committed in finding otherwise. Accordingly, the Court will
deny Defendants’ explicit waiver arguments, except in this

limited respect.

b. Whether There Was Error or Abuse of Discretion in
Deciding There Was No Implicit Waiver of Privilege

Defendants’ argument concerning implicit waiver is

straightforward. Defendants argue there is implicit waiver of

15
certain privileged communications because Plaintiffs have put
those communications at-issue by asserting a discovery rule
defense. Defendants assert a plethora of arguments in both
their original briefing and supplemental briefing surrounding
this main issue, which the Court will endeavor to address fully.
But, Defendants argument can be categorized into two overall
arguments on which the Court will focus. First, whether the
test from Hearn v. Rhay and its progeny should have been applied
and whether its application should have allowed implicit waiver.

Second, in the alternative, whether the Rhone-Poulenc Rorer v.

 

Home Indemnity Co. test, which was applied, was incorrectly
applied and should in this case find implicit waiver because
Plaintiffs are attempting to selectively use privileged
information.

The Court will first address whether Defendants have
satisfied the Hearn test. Defendants’ proposed test is stated

in a recent case within this District. Graco, Inc. v. PMC

 

Global, Inc., No. 08-1304 (FLW), 2011 U.S. Dist. LEXIS 14717
(D.N.J. Feb. 14, 2011). There, the court stated that “‘[c]ourts
have found an implied waiver of the attorney-client and/or
attorney work product privilege where a client affirmatively
places otherwise privileged information at issue in the case.’”

Id. at *35 (quoting In re Human Tissue Prods. Liab. Litig., 255

16
F.R.D. 151, 158 (D.N.d. 2008)). To determine whether there has
been an “implied waiver” the court cited three prongs:

(1) assertion of the privilege was a result of some
affirmative act, such as filing suit, by the asserting
party;

(2) through this affirmative act, the asserting party
put the protected information at issue by making it
relevant to the case; and

(3) application of the privilege would have denied the

opposing party access to information vital to his

defense.
Id. (quoting Hearn v. Rhay, 68 F.R.D. 574, 581 (E.D. Wash.
1975)).

The third prong requires denial of access to information
vital to a defense. Thus, by its very wording, it would require
a party to show the information is only available within
privileged communications. Case law supports this conclusion,
stating - to satisfy the third prong - that “the privileged

information sought to be discovered is not available from any

other source.” Darius v. City of Boston, 741 N.E.2d 52, 59

 

(Mass. 2001) (citing Frontier Ref. Inc. v. Gorman-Rupp Co., 136

F.3d 695, 701-02 (10th Cir. 1998); Greater Newburyport Clamshell

 

Alliance v. Public Serv. Co. of N.H., 838 F.2d 13, 20, 22 (1st
Cit. 1988)).

Assuming the Hearn test to be applicable, Defendants have
Failed to show the third prong favors them, as Plaintiffs

indirectly argue. Undoubtedly, the privileged information is

17
available From other non-privileged sources. Without much
difficulty, the Court can imagine a number of sources that may
contain the information Defendants seek. For example,
Defendants could have requested communications between
Plaintiffs’ employees which concern Defendants’ use of the
confidential data. Conversely, Defendants could have requested
communications between Plaintiffs and the U.S. Navy on this
subject. Defendants could have asked Plaintiffs’ employees
these questions. Defendants could have determined whether any
of this may have been public knowledge. Finally, Defendants
could have looked at communications between their own employees
and Plaintiffs’ employees to determine whether this information
may have been disclosed to Plaintiffs. None of these sources
are privileged. Thus, Defendants fail the Hearn test. The
Court finds there has been no error nor an abuse of discretion
in not finding implicit waiver under this test.

The Court will next address whether it was erroneous to

find that Defendants have not satisfied the Rhone-Poulenc Rorer

 

test. Rhone-Poulenc Rorer involved a request by an insurer to
discover privileged communications between the insured and their
counsel on whether the insured knew about potential exposure to
legal claims for certain products. Rhone-Poulenc Rorer v. Home
Indem. Co., 32 F.3d 851, 857-58. There, the Third Circuit made

two important pronouncements. First, the Third Circuit stated

18
that “[a] party does not lose the privilege to protect attorney
client communications from disclosure in discovery when his or
her state of mind is put in issue in the action.” Id. at 864.
Second, the Third Circuit found that a party could implicitly
waive privilege by relying on an advice of counsel defense or
otherwise selectively placing privileged information onto the
record in its defense. Id. at 863.

Defendants argue here that privileged information has been
selectively disclosed by Plaintiffs or affirmatively put at-
issue, thus allowing Defendants access to all privileged
communications on this topic. Defendants argue that the Giles

Memo discloses that Giles believed Defendants had engaged in a

 

Plaintiffs apparently explained to Defendants that Giles is not

a lawyer and that the statement refers ee

 
    

Notwithstanding the fact that
Defendants believe this explanation is inconsistent, Defendants
claim that this memorandum was written in consultation with
lawyers and that Plaintiffs statement that Giles is a non-lawyer
puts the issue of what advice he may have received at-issue.

Plaintiffs argue that privilege cannot be put at-issue
based solely on Defendants’ interpretation of Plaintiffs’

discovery response. The Court agrees, as that would take the

193
issue of waiver out of the hands of the holder and into the
hands of its opponent. That would violate a fundamental
principle of attorney-client privilege.

More importantly, privileged materials were not put at-

issue as contemplated in Rhone-Poulenc Rorer, as no privileged

 

information was divulged. In fact, Plaintiffs did just the
opposite, stating that Giles’ statement was his own - i.e., the
statement of a non-lawyer. While Defendants may be right that
Plaintiffs need not reveal the underlying communications to
implicitly waive the privilege, it is clear that what Plaintiffs
have revealed is not privileged nor is it based on privileged

communications. Rhone-Poulenc Rorer would not counsel the Court

 

to find implied waiver here, as only knowledge of certain facts
is at-issue and there has been no selective disclosure of
privilege. There is neither error nor abuse of discretion in
not finding implicit waiver here.

Defendants argue, in the alternative, that even if Hearn
and Rhone-Poulenc Rorer would not allow implicit waiver, a third
case, Livingstone, should. Livingstone igs not analogous to this
get of facts and does not counsel that implicit waiver should be
found here. Livingstone concerned an assertion by the
plaintiffs that they did not know that the Signing of a release
would waive damage claims. Livingstone v. N. Belle Vernon Bor.,

91 F.3d 515, 537 (3d Cir. 1996). Since the plaintiffs were

20
represented at the time of the signing of the release and were
advised by counsel, an advice of counsel defense was implicitly
asserted in this argument. Id. This is not the case here, as
Plaintiffs have not asserted they knew the facts underlying
their claim but were unaware it constituted a legal claim. In
other words, Plaintiffs have not asserted that their “attorney
did not give [them] accurate legal advice.” Id. While
Plaintiffs could theoretically have made this argument, it does
not appear they have. The Livingstone case is not analogous to
this case and there was neither error nor an abuse of discretion
in disregarding this case.

Now that the Court has concluded that neither Hearn, Rhone-
Poulenc Rorer, nor Livingstone would require implicit waiver in
this matter, the Court will address a variety of arguments made
by Defendants in their briefing and supplemental briefing which
still could be considered viable in light of the Court’s ruling.
Defendants cite a plethora of cases, which they argue are
analogous to this case or counsel a different conclusion.

First, the Court will address the cases Defendants believe are

analogous. Second, the Court will address the cases Defendants

 

2 The Court will not address, however, Defendants argument that
Rhone-Poulenc Rorer should be limited to its facts or whether it
ig actually in tension with Hearn. Because the Court finds that
under either Hearn or Rhone-Poulenc Rorer Defendants have failed
to show error or an abuse of discretion, the issue of whether
that particular case is so limited is moot.

 

21
believe are favorable to their overall arguments. Third, the
Court will address Defendants argument that fairness
necessitates waiver here. Fourth and finally, the Court will
address Defendants argument Plaintiffs have asserted fraudulent
concealment by Defendants of the facts forming the basis for
their claims, which should allow implicit waiver here.

Defendants argue that courts not within New Jersey,
Pennsylvania, or even this Circuit or District, have allowed
implicit waiver when the discovery rule was invoked by a
plaintiff. Plaintiffs argue the decisions cited are not
controlling on this Court and should be ignored. For that
reason alone, the Court finds that these cases cannot show error
or an abuse of discretion. But, for the sake of completeness,
the Court will examine the cases cited on their merits.

The case of Lama v. Preskill is distinguishable because the
plaintiff put at issue a meeting her husband had with an
attorney about a potential claim against the defendant shortly
after the surgery constituting the basis for her claims. 818
N.E.2d 443, 448-50 (Ill. App. Ct. 2004). Plaintiffs have not
put at issue a similar meeting with counsel.

The case of Landmark Screens, Ltd. Liab. Co. v. Morgan,
Lewis & Bockius Ltd. Liab. P’ship is also clearly
distinguishable: a client was suing its former counsel over

their failure to disclose a notice from the United States Patent

22
and Trademark Office. No. C08-2581 JF (HRL), 2009 U.S. Dist.
LEXIS 102579, at *1-2 QW. Cal. Oct. 21, 2009). A suit by a
client against its attorney is the quintessential situation in
which privilege may be waived. Here, Plaintiffs are not former
clients of Defendants.

The case of Outpost Solar, LLC v. Henry, Henry & Underwood,
p.c. is distinguishable because it contained a legal malpractice
claim and the assertion of privilege only followed in response
to the defendant’s assertion that the statute of limitations had
run. No. M2016-00297-COA-R9-CV, 2017 Tenn. App. LEXIS 841, at
*21=24 (Tenn. Ct. App. Dec. 29, 2017). There is no legal
malpractice claim here. Finally, the case of WLIG-TV, Inc. v.

Cablevision Sys. Corp. is distinguishable because it involves a

 

fraudulent concealment defense. 879 F. Supp. 229, 233-35
(E.D.N.¥. 1994). As addressed infra, that is not the case here.

Defendants also rely heavily on In re Human Tissue Prods.

 

Liab. Litig., 255. F.R.D. 151 (D.N.J. 2008) in their supplemental
briefing. Putting aside Plaintiffs’ argument that the case is
not controlling because it interpreted New York rather than New
Jersey or Pennsylvania law, the Court will examine In re Human

Tissue Prods. Liab. Litig. on its merits. It is

 

distinguishable. The case involved two, alternative holdings.
The first was that implicit waiver applied to the privileged

documents requiring their disclosure. Id. at 159-61. The

23
second was that the communications were business advice, not
legal advice. Id. at 161-62. It appears, although the implicit
wavier argument was decided first, that the motivation for the
court’s decision in the case was that the communications were
not privileged, as they contained no legal research or analysis
and could have een constructed by a non-lawyer. Id.; see also
Berardino v. Prestige Mgmt. Servs., 2017 U.S. Dist. LEXIS 409,
at *15 (D.N.J. Mar. 21, 2017) (holding the same)). Accordingly,
the Court finds the decision in In re Human Tissue Prods. Liab.
Litig. to be distinguishable as the communications there were
not privileged.

Defendants also discuss cases cited by Plaintiffs.
Defendants offer quotes and arguments from these cases appearing
to support implicit waiver. These cases are not from New
Jersey, Pennsylvania, this Circuit, or this District. Again,
For that reason alone, the Court cannot find there has been
error or an abuse of discretion. However, as before, the Court
will examine Defendants arguments on the merits.

Defendants argue that a particular quote from Elat v.
Emandopngoubene supports implicit waiver here. No. PWG-11-2931,
2013 U.S. Dist. LEXIS 37875 (D. Md. Mar. 18, 2013). But, the
quote supplied by Defendants is in dicta and need not be

considered. Id. at *25 n.4.

24
Defendants argue Darius v. City of Boston supports their
argument that implicit waiver applies when a plaintiff asserts
the discovery rule. 741 N.H.2d 52 (Mass. Sup. Ct. 2001).
There, Defendants argue, the Darius court found that
communications with counsel prior to January 15, 1996 were
discoverable while communications past that date were not.
(Defs.' Rule 72 Mot. 16.) That was not the case. The court
there explicitly held that the mere invocation of the discovery
rule did not allow the defendants to “automatically probe the
plaintiff's attorney-client relationship simply to determine
whether the plaintiff may have revealed something to his or her
attorneys that might be helpful to the defendant’s case.” Id.
at 58. The Court only referenced that date because it appears
that the attorney in question was consulted on that date, and
there had been no requests for privileged information prior to
it. Id. at 57 n.8. In short, Darius does not stand for the

proposition argued by Defendants.

Defendants argue the Seamen v. Sedgwick LLP matter would

 

have allowed the discovery that they are seeking in this matter.
No. 11-0664, 2014 U.S. Dist. LEXIS 104098 (C.D. Cal. July 28,
2014). Whether that is the case is not apparent from the
passages cited. Moreover, the requested discovery was denied in

that matter because it was deemed overbroad. Id. at *10-11.

25
Thus, the holding in that opinion does not support Defendants’
argument.

Finally, Defendants cite to the case of McCarthy v. Slade
Assocs., Inc., arguing that it holds implicit waiver may occur
when the discovery rule is invoked. The case does, as
Defendants point out, recognize that implicit waiver may be
acceptable in certain circumstances. McCarthy, 972 N.E.2d 1037,
1047 n.24 (Mass. 2012). As discussed infra, however, Defendants
essentially request privileged communications to test the
credibility of Plaintiffs. This is exactly the situation where
McCarthy - and Darius - would not allow discovery of privileged
communications. Id. at 1047-48, 1047 n.24. Further, the
McCarthy court held that even after discovery, privileged
communications may still not be discoverable. Id. at 1047-48.
As discussed supra, Defendants had many avenues of discovery to
pursue. Merely because Defendants did not pursue, were not
diligent, did not ask the right questions, or did not receive
the answers they wished does not mean they nay now uncover
privileged information.

Third, Defendants argue it would be unfair to uphold that
there was no waiver. Defendants assert that the privilege log
contains 139 entries that “describe an unspecified ‘potential
claim against Lockheed Martin.’” (Defs.’ Rule 72 Mot. 15.)

Defendants believe, without presenting any particular basis to

26
the Court, that the documents labeled this way likely contain a
discussion with counsel about the claims at issue in this case,
“especially given that Plaintiffs knew by early 2008 that they
could not legally bring a patent infringement claim against
Lockheed Martin.” (Defs.’ Rule 72 Mot. 15.) Plaintiffs do not
directly respond to this argument. The Court finds this
argument unpersuasive. Fairness, without more, cannot be
considered. Such an argument allows privilege to be decided on
the bare equities of each case, essentially vitiating the
certainty that is required to sustain the attorney-client
relationship.

Fourth and finally, Defendants argue that Plaintiffs’
allegation of fraudulent concealment would allow discovery of
privileged material under Pennsylvania or New Jersey law.
Accepting for the moment the assertion that Plaintiff has
alleged fraudulent concealment, the Court nonetheless finds
Defendants’ case law inapposite. The cases cited concern a
fraudulent inducement claim where the party was represented
prior to entering into the contract. Amerestate Holdings, LLC

|
v. CBRE, Inc., No. A-2416-17T3, 2018 N.J. Super. Unpub. LEXIS

 

2025, at *2-6, 19-21 (N.J. Super. Ct. App. Div. Sept. 4, 2018)
(alleging a fraudulent inducement claim and finding implied
waiver because the plaintiff relied upon advice of counsel when

entering into contract); Goss v. Allstate Ins. Co., 50 Pa. D. &

 

27
C. 4th 383, 384, 387-88 (Pa. Ct. Com. Pl. 2000) (alleging
misrepresentation and justifiable reliance on statements made by
the defendant in settling a separate claim and finding implied
waiver of communications the plaintiff had with attorney before
entering into settlement agreement). Because reasonable
reliance, a necessary element, rests upon what may have been
said by counsel, privileged communications between the attorney
and the client may be discovered. Plaintiffs do not allege
fraudulent inducement here.

To sum up the Court’s analysis, the Court finds Judge
Williams has correctly decided the issue of implicit waiver.
There has been no error and no abuse of discretion. Unlike the
great majority of the cases cited by Defendants, plaintiffs have
not selectively asserted privileged communications in order to
overcome Defendants’ statute of limitations defense. While an
attorney was involved in reviewing discovery in a previous
matter leading to the discovery of the claims in this matter,
the advice nor the communications of that counsel are actually
at-issue here. What is at issue, which is certainly
discoverable, is when Plaintiffs knew about the information in
the documents discovered in the previous case. That could be
determined in any number of ways, including questioning of
Plaintiffs’ representative, a review of whether any of the

information was public, and a review of Defendants’ own records

28
to determine whether that information was ever sent to
Plaintiffs.

This is emphatically not a case where implicit waiver is
appropriate. Defendants have not shown that this case meets

either the Rhone-Poulenc Rorer or Hearn test. Defendants are

 

essentially requesting the Court to allow it to test Plaintiffs’
statements in this litigation with the statements Plaintiffs
made in confidence to counsel. It is a rare case where the
Court will impinge on the attorney-client privilege. It is an
especially rare case where the Court will allow an opposing
party to pit counsel against a client with a revelation of
privileged communications. Defendants have not justified this
drastic measure.

c. Whether There Was Error or Abuse of Discretion in

Deciding Attachments to Privileged Communications Need
Not be Produced

 

Defendants argue that Plaintiffs’ categorical withholding
of attachments to privileged email communications was improper.
Plaintiffs counter that all relevant and discoverable
attachments were produced to Defendants and that any attachments
-that were not produced were retained because they were either
privileged or irrelevant. Unfortunately, none of the parties
has provided the Court with a comprehensive chart or log showing
which attachments have not been produced and the reason they

have not been produced. Without this level of detail, it is

29
impossible for this Court to determine the merits of the
parties’ arguments.

With that in mind, the Court proposes a simple solution.
To alleviate Defendants concerns, the Court will order
Plaintiffs to produce to Defendants an updated privilege log
which contains a separate column denoting whether an attachment
has been produced to Defendants and identifying the Bates stamp
range of the attachment produced. If any documents remain which
have not been produced and are being withheld on relevance or
privilege grounds, Defendants should first attempt to resolve
their dispute with Plaintiffs. Thereafter, if the parties
cannot agree, Defendants may make an application to Judge
Williams - mindful of the contents of this Court’s Opinion and
Judge Williams’ previous rulings on this issue - to determine
whether any additional attachments should be disclosed.

d. Whether There Was Error or Abuse of Discretion in

Deciding Certain Documents are. Protected Attorney Work
Product

 

 

Defendants argues that approximately 700 documents
Plaintiffs assert are protected by the work-product doctrine are
not actually protected, either because there has been implicit
waiver or they fall under the crime-fraud doctrine. Defendants
argument concerning implicit waiver is rejected for the same
reasons as discussed supra. Defendants other argument,

concerning whether the crime-fraud exception and its application

34
is procedurally deficient. It was not presented to Judge
Williams in Defendants’ October 29, 2018 letter and thus is
waived. see, @€.g., Lithuanian Commerce Corp. v. Sara Lee
Hosiery, 177 F.R.D. 205, 209-12 (D.N.J. 1997) (holding that
arguments not presented to a magistrate judge deciding a non-
dispositive issue are waived). As a result, the Court cannot
say there was error or an abuse of discretion because the issue
was not set before Judge Williams for her consideration.

D. The Joint Motions to Seal

On January 16, 2019, the parties filed a joint motion to
seal (the “First JMTS”). The parties request the Court seals
the following: (1) portions of Defendants’ Rule 72 Motion, (2)
Exhibits A-H to that motion, (3) portions of Plaintiffs’
Opposition to the Rule 72 Motion, (4) portions of a declaration
attached to that motion, and (5) portions of Defendants’ reply
brief.

The Court finds the parties have complied with Local Rule
of Civil Procedure 5.3(c)(3). Specifically, the Court finds the
documents and portions of the briefs which the parties seek to
seal contain information that is either confidential business
information or confidential to the U.S. Government and that
injury would result to both of those interests if sealing was
denied. Moreover, a less restrictive means of sealing is not

available, as either the documents must be sealed in their

31
entirety, or, if referenced in a brief, must be redacted. The
parties have already filed redacted copies of those documents
which are amenable to redaction publicly on the docket.

Finally, the Court notes that previous motions to seal have been
granted and that this information is subject to a protective
order entered by the Court of Federal Claims. There are no
objections. Accordingly, in the discretion of the Court and for
good cause shown, the Court will grant the First JMTS.

On August 12, 2019, the parties filed a joint motion to
seal (the “Second JMTS"”). The parties request the Court seals
(1) portions of Defendants’ Supplemental Brief, (2) Attachment A
to Plaintiffs’ Supplemental Brief in Opposition, (3) portions of
Defendants’ Supplemental Reply Brief, and (4) Exhibit 1 to
Defendants’ Reply Brief. As with the First JMTS, the Court
finds, in its discretion, that the parties have satisfied the
requirements of Local Rule 5.3(c) (3). Accordingly, the Court
will grant the Second JMTS.

CONCLUSION

For the reasons discussed herein, Defendants’ Rule 72
Motion will be granted in part and denied in part. The First
and Second JMTS will be granted.

An appropriate Order will be entered.

Date: August 27, 2019 s/ Noel L. Hillman
At Camden, New Jersey NOEL L. HILLMAN, U.S.D.Jd.

 

32
